Case 1:19-cv-15887-NLH-KMW Document 33 Filed 04/19/21 Page 1 of 3 PageID: 640



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


    CAREN FREDERICK, on behalf of
    herself and all other class           1:19-cv-15887-NLH-KMW
    members similarly situated,

                   Plaintiffs,

          v.

    LAW OFFICE OF FOX, KOHLER &
    ASSOCIATES, P.L.L.C., L.L.C.          OPINION
    f/k/a/ National Legal Center,
    P.L.L.C.; ARTHUR M. KOHLER;
    ROSANNA FOX; COMERICA BANK;
    GLOBAL CLIENT SOLUTIONS,
    L.L.C.; John Doe(s) 1-100,
    said name of John Doe(s)
    being fictitious,

                   Defendants.


APPEARANCES:

JOSEPH M. PINTO
POLINO & PINTO, P.C.
MOORESTOWN TIMES SQUARE
720 EAST MAIN STREET, SUITE 1C
MOORESTOWN, NJ 08057

      Attorney for Plaintiff.

ERIK BERGLUND
GREENSPOON MARDER LLP
100 WOOD AVENUE SOUTH, SUITE 207
ISELIN, NJ 08830

     Attorney for Defendants Global Client Solutions, L.L.C. and
Comerica Bank.

VINCENT E. GENTILE
DRINKER BIDDLE & REATH LP
105 COLLEGE ROAD EAST, P.O. BOX 627
PRINCETON, NJ
Case 1:19-cv-15887-NLH-KMW Document 33 Filed 04/19/21 Page 2 of 3 PageID: 641




     Attorney for Defendants Law Offices of Fox, Kohler &
Associates, P.L.L.C., Arthur M. Kohler, and Rosanna Fox.

HILLMAN, District Judge

      Plaintiff Caren Frederick filed a complaint against

Defendants in New Jersey Superior Court in June 2019. Defendants

Law Office of Fox, Kohler & Associates P.L.L.C., Arthur M.

Kohler, and Rosanna Fox (collectively known as the “FKA

Defendants”) removed this action to the District of New Jersey

on July 26, 2019 with consent from all other Defendants. On

August 16, 2019, the FKA Defendants, Comerica Bank, and Global

Client Solutions, L.L.C. moved to compel arbitration in two

separate motions.

      The FKA Defendants’ motion was based on a provision in the

parties Professional Legal Services Agreement that they argued

required Plaintiff’s claims be submitted to arbitration.            This

Court, in an Opinion and Order entered on June 30, 2020, granted

Comerica Bank and Global Client Solution’s motion to compel.

However, the Court found that the arbitration clause relied upon

by the FKA Defendants was invalid, as it did “not identify the

general substantive area that the arbitration clause covers,”

(ECF No. 26 at 20).      The Court therefore denied the FKA

Defendants’ motion to compel.       (ECF No. 27).

      The FKA Defendants then filed a notice of appeal to the

United States Court of Appeals for the Third Circuit.           (ECF No.

                                     2
Case 1:19-cv-15887-NLH-KMW Document 33 Filed 04/19/21 Page 3 of 3 PageID: 642



28).    After briefing was completed, the Third Circuit heard oral

argument in the case on January 28, 2021.         (USCA No. 20-2539,

ECF No. 44).     Finally, on March 24, 2021, the Third Circuit

issued an Opinion and Judgment.        The Third Circuit’s opinion

held that, contrary to this Court’s finding in its June 30, 2020

Opinion, the arbitration provision relied upon by the FKA

Defendant is in fact “enforceable as to both contractual and

statutory claims, and [Plaintiff] must resolve her claims in

arbitration with the Law firm, according to the terms of the

Agreement.”    (USCA No. 20-2539, ECF No. 46 at 8).        The Third

Circuit therefore vacated this Court’s prior Order, and remanded

the case with instructions for the Court to grant the FKA

Defendants’ motion to compel arbitration.         For this reason, the

FKA Defendants’ motion to compel (ECF No. 8) will be granted.

       An appropriate Order will be entered.



Date: April 19, 2021                        /s Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     3
